Matter of Kawon W. (2015 NY Slip Op 03612)





Matter of Kawon W.


2015 NY Slip Op 03612


Decided on April 30, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2015

Acosta, J.P., Saxe, DeGrasse, Richter, JJ.


14976

[*1] In re Kawon W., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Marcia Egger of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Peter J. Passidomo, J.), entered March 3, 2014, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act that, if committed by an adult, would constitute the crime of criminal possession of marijuana in the fifth degree, and placed him on probation for a period of 10 months, unanimously affirmed, without costs.
The court properly denied appellant's motion to suppress physical evidence. There is no basis for disturbing the court's credibility determinations. When a police officer asked appellant about the address of a nearby building, this did not even constitute a level one inquiry (see People v Thornton, 238 AD2d 33, 34-35 [1st Dept 1998]; in any event, the officer had the
requisite "objective credible reason" (People v De Bour (40 NY2d 210, 223 [1976]) for such an inquiry.
The court's fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). We likewise find no basis for disturbing the court's credibility determinations. The "open to public view" element of fifth-degree marijuana possession (Penal Law § 221.10[1]) was established by evidence that defendant exposed to public view what was plainly a marijuana cigarette (see Matter of Michael I., 309 AD2d 598 [1st Dept 2003], lv denied 1 NY3d 508 [2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 30, 2015
CLERK